DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/21/2021 has been entered.

Remarks
3.	In response to communications filed on 10/21/2021, no claims have been cancelled; claims 1, 8-9, and 15-16 have been amended, and no new claims have been added. Therefore, claims 1-3, 5-6, 8-10, 12-17, and 19-24 are presently pending in the application.

Information Disclosure Statement
4.	The information disclosure statement (IDS) submitted on 1/28/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claims 1-3, 5-6, 8-10, 12-17, and 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Chellam et al. (U.S. Patent No. 10,366,144), in view of Arrouye et al.  (U.S. Patent Application Publication No. 2013/0311598), in view of Agarwal et al. (U.S. Patent No. 8,886,387).

As to claim 1, Chellam et al. teaches a system, comprising: 
a computing device comprising a processor and a memory; and machine readable instructions stored in the memory that, when executed by the processor, cause the computing device (See Chellam et al., Figure 1 and column 3, lines 41-67) to at least: 
receive a first media file from a client device (See Chellam et al., column 2, lines 34-61, wherein primary image is read on first image); 
determine that a second object in the first media file fails to match individual ones of the plurality of object records (See Chellam et al., column 2, lines 34-61 and column 3, lines 28-40, wherein in Chellam the database contains object records and wherein Chellam teaches “if it is determined that no other image of the set: includes an identified object in the primary image and has a higher magnification than the primary image, then a database of stored images (e.g., a database associated with a website) can be searched to identify a stored image that: includes the identified object and has a higher magnification than the primary image. This identified image from the database can then be used as a corresponding secondary image for the identified object in the primary image. As noted above, a link to this identified image from the database can then be inserted into the primary image at the location in the primary image that includes the identified object that is also in the identified image from the database”); 
identify the second object in the first media file based at least in part on information received from the client device (See Chellam et al., column 2, lines 34-61 and column 3, lines 28-40, wherein Chellam teaches “if it is determined that no other image of the set: includes an identified object in the primary image and has a higher magnification than the primary image, then a database of stored images (e.g., a database associated with a website) can be searched to identify a stored image that: includes the identified object and has a higher magnification than the primary image” the searching dome in Chellam is read on “information received from the client device”); 
execute a search for a second media file associated with the first object in the first media file and the second object in the first media file (See Chellam et al., column 2, lines 34-61 and column 3, lines 28-40, wherein Chellam teaches “a link to this identified image from the database can then be inserted into the primary image at the location in the primary image that includes the identified object that is also in the identified image from the database”).
Chellam et al. teaches analyzing and linking a set of images by identifying objects in each image to determine a primary image and a secondary image.  Chellam et al., however, does not explicitly teach identify a user account associated with the client device; determine that the user account is included in a group of users permitted to access the second media file; in response to a determination that the user account is included in the group of users permitted to access the second media file, send the second media file to the client device.
Arrouye et al. teaches cloud based data item sharing and collaboration among groups of users (See abstract), in which he teaches identify a user account associated with the client device (See Arrouye et al., paragraph 9, wherein Arrouye discloses “a first client device associated with a first user account”); 
determine that the user account is included in a group of users permitted to access the second media file (See Arrouye et al., paragraph 9, wherein Arrouye discloses “The request can include one or more user account identifiers authorized to subscribe to the data sharing group;” Also see paragraphs 40-43, disclosing user profiles/accounts with access rights); and 
in response to a determination that the user account is included in the group of users permitted to access the second media file, send the second media file to the client device (See Arrouye et al., paragraphs 9, 44, 50 and 81-93, wherein Arrouye teaches “data sharing among a group of users subscribed to a collection” and wherein more than one item is stored in the collection that the group can access. Therefore, the user account in the group of users is permitted to access a second media file because Arrouye teaches that if the user is part of a group that has access to the collection then that user has access to all the items in that collection).
Chellam et al. and Arrouye et al. are from the analogous art of storing and managing multimedia. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention having the teachings of Chellam et al. and Arrouye et al. to have combined Chellam et al. and Arrouye et al.. The motivation to combine Chellam et al. and Arrouye et al. is to provide an efficient and reliable data item sharing and collaboration among groups of users (See Arrouye et al., paragraphs 4-5). Therefore, it would have been obvious to one skilled in the art to combine Chellam et al. and Arrouye et al..
Chellam et al. as modified teaches identify a first object in the first media file based at least in part on the first object in the first media file matching a first object record of a plurality of object records (See Chellam et al., column 2, lines 34-61 and , wherein Chellam teaches identifying an object in the primary image).  Chellam et al. as modified, however, still does not explicitly teach identify a first object in the first media file based at least in part on a first point cloud corresponding to the first object in the first media file matching a second point cloud stored in a first object record of a plurality of object records.
Agarwal et al. teaches estimating multi-vehicle motion characteristics by finding stable reference points (See abstract), in which he teaches identify a first object in the first media file based at least in part on a first point cloud corresponding to the first object in the first media file matching a second point cloud stored in a first object record of a plurality of object records (See Agarwal et al., column 1, line 4-column 2, line 56, wherein Agarwal discloses “The functions also comprise receiving a second 3D point cloud depicting a second view of the object, where the second view includes at least a portion of the first view” and “The functions also comprise receiving a first three-dimensional (3D) point cloud depicting a first view of the object. The functions further comprise determining a reference point on the object in the first 3D point cloud. The functions also comprise receiving a second point cloud depicting a second view of the object, where the second view includes at least a portion of the first view”).
Chellam et al. as modified and Agarwal et al. are from the analogous art of managing media objects.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention having the teachings of Chellam et al. as modified and Agarwal et al. to have combined Chellam et al. as modified and Agarwal et al.. The motivation to combine Chellam et al. as modified and Agarwal et al. is to provide a method and system for efficiently identifying an object in an environment of a vehicle (See Agarwal et al., column 2, lines 32-57). Therefore, it would have been obvious to one skilled in the art to combine Chellam et al. as modified and Agarwal et al..

As to claims 2, 9 and 16, Chellam et al. as modified, wherein the machine readable instructions that cause the computing device to identify the first object in the first media file based at least in part on the first point cloud corresponding to the first object in the first media file matching the second point cloud stored in the first object record of the plurality of object records further cause the computing device to at least: identify the first point cloud corresponding to the first object; compare the first point cloud to the second point cloud stored in the first object record; and a similarity of the first point cloud to the second point cloud (See Agarwal et al., column 1, line 4-column 2, line 56, wherein Agarwal discloses “The functions also comprise receiving a second 3D point cloud depicting a second view of the object, where the second view includes at least a portion of the first view” and “The functions also comprise receiving a first three-dimensional (3D) point cloud depicting a first view of the object. The functions further comprise determining a reference point on the object in the first 3D point cloud. The functions also comprise receiving a second point cloud depicting a second view of the object, where the second view includes at least a portion of the first view”).

As to claims 3, 10 and 17, Chellam et al. as modified, teaches wherein the machine readable instructions that cause the computing device to execute the search for the second media file associated with the first object in the first media file further cause the computing device to at least: retrieve a first object identifier from the first object record (See Chellam et al., column 2, lines 34-61 and column 3, lines 28-40, wherein in Chellam the database contains object records)31Attorney Docket: 410703-1010; and determine that the first object identifier matches a second object identifier linked to the second media file (See Chellam et al., column 3, line 15-column 4, line 31, wherein Chellam discloses identifying and linking a second object). 31 Attorney Docket: 410703-1010    

As to claims 5, 12 and 19, Chellam et al. as modified, teaches wherein the first media file comprises at least one of an image file or a video file (See Chellam et al., column 2, lines 34-61, wherein Chellam discloses images).

As to claims 6, 13 and 20, Chellam et al. as modified, teaches wherein the second media file comprises at least one of an image file or a video file (See Chellam et al., column 2, lines 34-61, wherein Chellam discloses images). 31 Attorney Docket: 410703-1010    
Attorney Docket: 410703-1010  
As to claim 8, Chellam et al. teaches a computer-implemented method, comprising: 
receiving a first media file from a client device (See Chellam et al., column 2, lines 34-61, wherein primary image is read on first image); 
determining that a second object in the first media file fails to match individual ones of the plurality of object records (See Chellam et al., column 2, lines 34-61 and column 3, lines 28-40, wherein in Chellam the database contains object records and wherein Chellam teaches “if it is determined that no other image of the set: includes an identified object in the primary image and has a higher magnification than the primary image, then a database of stored images (e.g., a database associated with a website) can be searched to identify a stored image that: includes the identified object and has a higher magnification than the primary image. This identified image from the database can then be used as a corresponding secondary image for the identified object in the primary image. As noted above, a link to this identified image from the database can then be inserted into the primary image at the location in the primary image that includes the identified object that is also in the identified image from the database”); 
identifing the second object in the first media file based at least in part on information received from the client device (See Chellam et al., column 2, lines 34-61 and column 3, lines 28-40, wherein Chellam teaches “if it is determined that no other image of the set: includes an identified object in the primary image and has a higher magnification than the primary image, then a database of stored images (e.g., a database associated with a website) can be searched to identify a stored image that: includes the identified object and has a higher magnification than the primary image” the searching dome in Chellam is read on “information received from the client device”); 
executing a search for a second media file associated with the first object in the first media file and the second object in the first media file (See Chellam et al., column 2, lines 34-61 and column 3, lines 28-40, wherein Chellam teaches “a link to this identified image from the database can then be inserted into the primary image at the location in the primary image that includes the identified object that is also in the identified image from the database”).
Chellam et al. teaches analyzing and linking a set of images by identifying objects in each image to determine a primary image and a secondary image.  Chellam et al., however, does not explicitly teach identifying a user account associated with the client device; determining that the user account is included in a group of users permitted to access the second media file; and in response to determining that the user account is included in the group of users permitted to access the second media file, sending the second media file to the client device.
Arrouye et al. teaches cloud based data item sharing and collaboration among groups of users (See abstract), in which he teaches identifying a user account associated with the client device (See Arrouye et al., paragraph 9, wherein Arrouye discloses “a first client device associated with a first user account”); 
determining that the user account is included in a group of users permitted to access the second media file (See Arrouye et al., paragraph 9, wherein Arrouye discloses “The request can include one or more user account identifiers authorized to subscribe to the data sharing group;” Also see paragraphs 40-43, disclosing user profiles/accounts with access rights); and 
in response to a determining that the user account is included in the group of users permitted to access the second media file, sending the second media file to the client device (See Arrouye et al., paragraphs 9, 44, 50 and 81-93, wherein Arrouye teaches “data sharing among a group of users subscribed to a collection” and wherein more than one item is stored in the collection that the group can access. Therefore, the user account in the group of users is permitted to access a second media file because Arrouye teaches that if the user is part of a group that has access to the collection then that user has access to all the items in that collection).
Chellam et al. and Arrouye et al. are from the analogous art of storing and managing multimedia. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention having the teachings of Chellam et al. and Arrouye et al. to have combined Chellam et al. and Arrouye et al.. The motivation to combine Chellam et al. and Arrouye et al. is to provide an efficient and reliable data item sharing and collaboration among groups of users (See Arrouye et al., paragraphs 4-5). Therefore, it would have been obvious to one skilled in the art to combine Chellam et al. and Arrouye et al..
Chellam et al. as modified teaches identifying a first object in the first media file based at least in part on the first object in the first media file matching a first object record of a plurality of object records (See Chellam et al., column 2, lines 34-61 and , wherein Chellam teaches identifying an object in the primary image).  Chellam et al. as modified, however, still does not explicitly teach identifying a first object in the first media file based at least in part on a first point cloud corresponding to the first object in the first media file matching a second point cloud stored in a first object record of a plurality of object records.
Agarwal et al. teaches estimating multi-vehicle motion characteristics by finding stable reference points (See abstract), in which he teaches identifying a first object in the first media file based at least in part on a first point cloud corresponding to the first object in the first media file matching a second point cloud stored in a first object record of a plurality of object records (See Agarwal et al., column 1, line 4-column 2, line 56, wherein Agarwal discloses “The functions also comprise receiving a second 3D point cloud depicting a second view of the object, where the second view includes at least a portion of the first view” and “The functions also comprise receiving a first three-dimensional (3D) point cloud depicting a first view of the object. The functions further comprise determining a reference point on the object in the first 3D point cloud. The functions also comprise receiving a second point cloud depicting a second view of the object, where the second view includes at least a portion of the first view”).
Chellam et al. as modified and Agarwal et al. are from the analogous art of managing media objects.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention having the teachings of Chellam et al. as modified and Agarwal et al. to have combined Chellam et al. as modified and Agarwal et al.. The motivation to combine Chellam et al. as modified and Agarwal et al. is to provide a method and system for efficiently identifying an object in an environment of a vehicle (See Agarwal et al., column 2, lines 32-57). Therefore, it would have been obvious to one skilled in the art to combine Chellam et al. as modified and Agarwal et al..

As to claim 14, Chellam et al. as modified, teaches wherein the second media file comprises a text file (See Chellam et al., column 2, lines 34-61 and column 3, lines 28-40). 31 Attorney Docket: 410703-1010   32 

As to claim 15, Chellam et al. teaches a non-transitory computer-readable medium storing machine readable instructions that, when executed by a processor of a computing device (See Chellam et al., Figure 1 and column 3, lines 41-67), cause the computing device to at least: 
receive a first media file from a client device (See Chellam et al., column 2, lines 34-61, wherein primary image is read on first image); 
determine that a second object in the first media file fails to match individual ones of the plurality of object records (See Chellam et al., column 2, lines 34-61 and column 3, lines 28-40, wherein in Chellam the database contains object records and wherein Chellam teaches “if it is determined that no other image of the set: includes an identified object in the primary image and has a higher magnification than the primary image, then a database of stored images (e.g., a database associated with a website) can be searched to identify a stored image that: includes the identified object and has a higher magnification than the primary image. This identified image from the database can then be used as a corresponding secondary image for the identified object in the primary image. As noted above, a link to this identified image from the database can then be inserted into the primary image at the location in the primary image that includes the identified object that is also in the identified image from the database”); 
identify the second object in the first media file based at least in part on information received from the client device (See Chellam et al., column 2, lines 34-61 and column 3, lines 28-40, wherein Chellam teaches “if it is determined that no other image of the set: includes an identified object in the primary image and has a higher magnification than the primary image, then a database of stored images (e.g., a database associated with a website) can be searched to identify a stored image that: includes the identified object and has a higher magnification than the primary image” the searching dome in Chellam is read on “information received from the client device”); 
execute a search for a second media file associated with the first object in the first media file and the second object in the first media file (See Chellam et al., column 2, lines 34-61 and column 3, lines 28-40, wherein Chellam teaches “a link to this identified image from the database can then be inserted into the primary image at the location in the primary image that includes the identified object that is also in the identified image from the database”).
Chellam et al. teaches analyzing and linking a set of images by identifying objects in each image to determine a primary image and a secondary image.  Chellam et al., however, does not explicitly teach identify a user account associated with the client device; determine that the user account is included in a group of users permitted to access the second media file; in response to a determination that the user account is included in the group of users permitted to access the second media file, send the second media file to the client device.
Arrouye et al. teaches cloud based data item sharing and collaboration among groups of users (See abstract), in which he teaches identify a user account associated with the client device (See Arrouye et al., paragraph 9, wherein Arrouye discloses “a first client device associated with a first user account”); 
determine that the user account is included in a group of users permitted to access the second media file (See Arrouye et al., paragraph 9, wherein Arrouye discloses “The request can include one or more user account identifiers authorized to subscribe to the data sharing group;” Also see paragraphs 40-43, disclosing user profiles/accounts with access rights); and 
in response to a determination that the user account is included in the group of users permitted to access the second media file, send the second media file to the client device (See Arrouye et al., paragraphs 9, 44, 50 and 81-93, wherein Arrouye teaches “data sharing among a group of users subscribed to a collection” and wherein more than one item is stored in the collection that the group can access. Therefore, the user account in the group of users is permitted to access a second media file because Arrouye teaches that if the user is part of a group that has access to the collection then that user has access to all the items in that collection).
Chellam et al. and Arrouye et al. are from the analogous art of storing and managing multimedia. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention having the teachings of Chellam et al. and Arrouye et al. to have combined Chellam et al. and Arrouye et al.. The motivation to combine Chellam et al. and Arrouye et al. is to provide an efficient and reliable data item sharing and collaboration among groups of users (See Arrouye et al., paragraphs 4-5). Therefore, it would have been obvious to one skilled in the art to combine Chellam et al. and Arrouye et al..
Chellam et al. as modified teaches identify a first object in the first media file based at least in part on the first object in the first media file matching a first object record of a plurality of object records (See Chellam et al., column 2, lines 34-61 and , wherein Chellam teaches identifying an object in the primary image).  Chellam et al. as modified, however, still does not explicitly teach identify a first object in the first media file based at least in part on a first point cloud corresponding to the first object in the first media file matching a second point cloud stored in a first object record of a plurality of object records.
Agarwal et al. teaches estimating multi-vehicle motion characteristics by finding stable reference points (See abstract), in which he teaches identify a first object in the first media file based at least in part on a first point cloud corresponding to the first object in the first media file matching a second point cloud stored in a first object record of a plurality of object records (See Agarwal et al., column 1, line 4-column 2, line 56, wherein Agarwal discloses “The functions also comprise receiving a second 3D point cloud depicting a second view of the object, where the second view includes at least a portion of the first view” and “The functions also comprise receiving a first three-dimensional (3D) point cloud depicting a first view of the object. The functions further comprise determining a reference point on the object in the first 3D point cloud. The functions also comprise receiving a second point cloud depicting a second view of the object, where the second view includes at least a portion of the first view”).
Chellam et al. as modified and Agarwal et al. are from the analogous art of managing media objects.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention having the teachings of Chellam et al. as modified and Agarwal et al. to have combined Chellam et al. as modified and Agarwal et al.. The motivation to combine Chellam et al. as modified and Agarwal et al. is to provide a method and system for efficiently identifying an object in an environment of a vehicle (See Agarwal et al., column 2, lines 32-57). Therefore, it would have been obvious to one skilled in the art to combine Chellam et al. as modified and Agarwal et al..

As to claim 21, Chellam et al.  as modified, teaches wherein the processor is a first processor, the memory is a first memory, the machine readable instructions are a first set of machine readable instructions, the client device comprises a second processor and a second memory, and the system further comprises a second set of machine readable instructions stored in the second memory that (See Chellam et al., Figure 1 and column 3, lines 41-67), when executed by the second processor, cause the client device to at least: 
receive the second media file (See Chellam et al., column 2, lines 34-61 and column 3, lines 28-40; 
identify a user manipulation of a user interface element associated with the object in the first media file (See Chellam et al., column 2, lines 34-61 and column 3, lines 28-40) and 
in response to the user manipulation of the user interface element, render the second media file in conjunction with the object in the first media file (See Chellam et al., column 2, lines 34-61 and column 3, lines 28-40, wherein Chellan teaches “a link to this identified image from the database can then be inserted into the primary image at the location in the primary image that includes the identified object that is also in the identified image from the database”).


8.	Claims 22-24 are rejected under 35 U.S.C. 103 as being unpatentable over Chellam et al. (U.S. Patent No. 10,366,144), in view of Arrouye et al.  (U.S. Patent Application Publication No. 2013/0311598), in view of Agarwal et al. (U.S. Patent No. 8,886,387), in further view of Lehtiniemi et al. (U.S. Patent Application Publication No. 2013/0311598).
As to claims 22-24, Chellam et al. as modified, still does not teach wherein the machine readable instructions that cause the computing device to determine that the second object in the first media file fails to match the individual ones of the plurality of object records further cause the computing device to at least: determine that a second object in the first media file fails to match a known object; send a request to the client device for an identity of the second object and a permission to access the second object; and store an object record for the second object, the object record comprising the identity of the second object and the permission to access the second object.  
Lehtiniemi et al. teaches method and apparatus for sharing and recommending content (See abstract), in which he teaches wherein the object is a first object and the machine readable instructions further cause the computing device to at least: determine that a second object in the first media file fails to match a known object (See Lehtiniemi et al., paragraphs 36-37, wherein Lehtiniemi teaches “information of media items not utilized in recommendations may be noted and stored if one or more criteria (e.g., location, time, venue, etc.) match a request. In one embodiment, if media items associated with a certain unknown venue repeat in different media collections”); send a request to the client device for an identity of the second object and a permission to access the second object (See Lehtiniemi et al., paragraphs 36-37, wherein Lehtiniemi teaches “if media items associated with a certain unknown venue repeat in different media collections, then the application and/or the service provider may prompt one or more users associated with the media items of the unknown venue with a question (e.g., "What is this place?") in order to determine/collect more information about the media items and the venue, wherein the collected information of potentially new POIs may be stored and/or shared with various users, service and/or content providers”); and store an object record for the second object (See Lehtiniemi et al., paragraphs 36-37, wherein Lehtiniemi teaches “the collected information of potentially new POIs may be stored”), the object record comprising the identity of the second object and the permission to access the second object (See Lehtiniemi et al., paragraphs 27, 29-30, 102, wherein Lehtiniemi teaches “the service provider 105 and/or the processing platform 109 may request for permission to access one or more media collections of the user in order to determine one or more other media items”).
Chellam et al. as modified and Lehtiniemi et al. are from the analogous art of Image/photo processing. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention having the teachings of Chellam et al. as modified and Lehtiniemi et al. to have combined Chellam et al. as modified and Lehtiniemi et al.. The motivation to combine Chellam et al. as modified and Lehtiniemi et al. is to provide efficiency in sharing, discovering, and/or recommending content items associated with user information and/or other content items (See Lehtiniemi et al., paragraph 2-5). Therefore, it would have been obvious to one skilled in the art to combine Chellam et al. as modified and Lehtiniemi et al..

Response to Arguments
9.	Applicant's arguments filed on 10/21/2021, with respect to the rejected claims in view of the cited references have been considered but are moot in view of the new ground(s) of rejection. The remarks filed 9/21/2021pertain to the prior cited art of Fan, which has now been replaced with newly cited prior art of, Agarwal et al. (U.S. Patent No. 8,886,387). Agarwal also addresses the new added limitations presented in amendment, which also eliminates the Fan reference. Therefore, the arguments are considered moot in view of the newly cited reference of Agarwal.

Conclusion
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELLISSA M OHBA whose telephone number is (571)272-4076. The examiner can normally be reached 9:30-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached on (571)-272-0631. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





7/18/2022
Mmo
/MELLISSA M. OHBA/Examiner, Art Unit 2164